Citation Nr: 1813364	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for left lower extremity peripheral neuropathy.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy.

4.  Entitlement to service connection for coronary artery disease, for purposes of entitlement to retroactive benefits.

5.  Entitlement to service connection for kidney disease as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1965 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) from June 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, the RO adjudicated the claims for service connection for diabetes and peripheral neuropathy as involving a petition to reopen previously denied claims, and conducted a Nehmer review of the Veteran's coronary artery disease claim in June 2011.  Historically, the RO first originally denied the claims of entitlement to service connection for diabetes, bilateral lower extremity peripheral neuropathy and a heart disability in a June 2009 rating decision.  Although the Veteran did not submit a notice of disagreement within one year of this decision, he did provide relevant treatment records (containing labs "suggestive" of diabetes, as well diagnoses of neuropathy and coronary artery disease (which, as detailed below, is subject to presumptive service connection based on herbicide agent exposure)), within one year of its issuance in September 2009.  Accordingly, the June 2009 rating decision is not final and is the decision one on appeal with regard to the diabetes, bilateral lower extremity peripheral neuropathy and coronary artery disease claims, and the issues have been recharacterized accordingly.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

The issues of entitlement to service connection for bilateral lower extremity peripheral neuropathy and kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Thailand.

2.  The Veteran has current diagnoses of diabetes mellitus, type II, and coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for diabetes mellitus, type II, are met.  38 U.S.C. §§ 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for presumptive service connection for coronary artery disease are met.  38 U.S.C. §§ 1110, 1116, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed with diabetes mellitus, type II, and coronary artery disease during the course of the appeal period.  See, e.g., June 2009 VA Agent Orange Registry Examination; July 2010 Discharge Summary; January 2012 VA Ischemic Heart Disease Disability Benefits Questionnaire; March 2012 statement from Dr. Reid.  He does not assert, and the evidence of record does not show, that these conditions manifested during service, but instead relates them to exposure to herbicide agents during his service at the Ubon Air Force Base in Thailand, where he was a pilot.  

The Board notes that the Veteran has asserted that he set foot in Vietnam to refuel during combat missions.  However, the Board need not address his assertions in light of the favorable finding that he was exposed to herbicide agents during his service in Thailand.
Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including diabetes mellitus and ischemic heart disease (including coronary artery disease), even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA's Compensation Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include Ubon Air Force Base.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide agent exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5.b.

In this case, the Veteran has submitted correspondence consistently indicating that he would travel to the perimeter fence at Ubon along with security police to visit other servicemembers and worked near the perimeter for pre- and post-flight check.  See March 2012 and June 2016 Statements in Support of Claim.  The Board has no reason to doubt the veracity of the Veteran's reports, particularly given his exemplary service record and military occupational specialty.  Accordingly, the Board finds the Veteran's assertions as to visiting the base perimeter at Ubon credible and consistent with the circumstances of his service, and herbicide agent exposure in Thailand is conceded.  38 U.S.C. § 1154(a).  Therefore, the elements required for presumptive service connection for diabetes mellitus, type II, and coronary artery disease are met.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  



ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for coronary artery disease is granted.  


REMAND

Remand is required to afford the Veteran a VA examination to determine the nature and etiology of the neurological symptomatology in his lower extremities, as the current evidence of record is not conclusive in this regard.  See October 2007 EMG study (diagnosing sensorimotor neuropathy and noting diabetic neuropathy and "perhaps" chronic inflammatory demyelinating polyneuopathy in the differential diagnosis); July 2008 EMG study (diagnosing axonal neuropathy); November 2007 record of Dr. Holt (diagnosing diabetes and peripheral neuropathy); June 2009 VA Agent Orange examination (noting a "history" of axonal polyneuropathy); September 2009 report of Dr. Holt (noting it was possible he had diabetes prior to seeing us, causing neuropathy).  For similar reasons, an opinion is needed as to whether the Veteran's chronic kidney disease is proximately due to or aggravated by his now service-connected diabetes, as the opinions currently of record contain no rationale and involve other non-service connected conditions.  See September 2009 record from Dr. Reid (noting the Veteran's longstanding chronic kidney disease was secondary to his longstanding hypertension (which is not service-connected), diabetes and microvascular disease); see also March 2012 statement from Dr. Reid (indicating that it was more likely than not that the Veteran's diabetes and hypertension (which is not service-connected) led to the progression of his chronic renal disease).  All updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding pertinent private treatment records, to include any updated records from Drs. Holt and Reid.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral lower extremity neurological disorder.  The examiner should review the claims folder and note such review in the examination report.

For any neurological disorder of the bilateral lower extremities diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder:

(a) had its onset or is otherwise related to the Veteran's military service, including presumed exposure to herbicide agents therein;
(b) is proximately due to his service-connected diabetes mellitus, type II; or 
(c) has been aggravated (worsened) by his service-connected diabetes mellitus, type II.

In addressing these questions, the examiner should comment on the 2007 and 2008 private EMG studies and the September 2009 report of Dr. Holt noting it was possible the Veteran had diabetes prior to seeking treatment, causing neuropathy.  Any opinions offered should be accompanied by a robust rationale.

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's chronic kidney disease.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  
Following a review of the record, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic kidney disease is (a) proximately due to or (b) aggravated (worsened) by his service-connected diabetes mellitus, type II.  In addressing this question, the examiner should discuss the September 2009 record from Dr. Reid (noting the Veteran's longstanding chronic kidney disease was secondary to his longstanding hypertension, diabetes and microvascular disease) and the March 2012 statement from Dr. Reid (indicating that it was more likely than not that the Veteran's diabetes and hypertension led to the progression of his chronic renal disease).  Any opinions offered should be accompanied by a robust rationale.

5.  Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


